                                 COURT M INUTES/ORDER
      Case 0:19-cr-60280-CMA Document 9 Entered on FLSD Docket 09/27/2019 Page 1 of 1

                 United States M agistrate Judge Patrick M .Hunt
                                                                       .
                                                                              Date: 9/27/19      Time: 11:00a.m
Defendant:VictorFossiGrieco                 J#: 20536-104 Case #: 19-6451-Hunt
AUSA: JenniferKeene Duty                              Attorney: M ichaelRosen,Esq
Violation: Sm uggling Goodsinto the United States
Proceeding; PTD Hearing/ReportReCounsel           CJA Appt;
Bond/PTD Held: CYes CNo        Recom mended Bond:
Bond Setat:                                                      Co-signed by:
r'
 r'
  l Surrenderand/ordonotobtain passports/traveldocs                        Language: SPANIjH
  T Reportto PTSas directed/or       x'saweek/monthby                      Disposition:
    phone:       x'saweek/monthinperson                                    Ajjpartiespresent.
      Random urinetesting by PretrialServices
      Treatm entasdeem ed necessary
                                                                            greed bond in the am ountof
      Refrain from excessive use ofalcohol
                                                                           100,000-CSB W /Nebbia.
      Participate in m entalhealth assessm ent& treatm ent
 r -1 Maintainorseekfull-timeemployment/education
                                                                           Counselrequestthe arraignm entbe
      Nocontactwithvictims/witnesses
                                                                           continued to 10/10/19 at11:00 a.m .
      No firearm s
      Notto encum berproperty                                              E
                                                                            ndsofJustice apply.
 r-1 Maynotvisittransportationestablishments
     HomeConfinement/ElectronicMonitoringand/or
      Curfew             pm to         am ,paid by
      Allow ances:M edicalneeds,courtappearances,attorney visits,
  r
      religious,em ploym ent
 r-1 Travelextendedto: SDFL
 P-1 Other: Appearto aIIhearingsandcommitnonew crimes
NEXT COURTAPPEARANCE     pate;               Tlm e:           Judge:                          Plaçe:
ReportRE Counsel:
PTD/Bond Hearing:
Prelim/ArraignorRemoval; 10/7/19             11:00a.m.        Snow                            FTL
StatusConference RE:
               The moti
                      on to continue to K rmitthe defendantto hire counA lisGM NTED.The time from tœ ay l rough IE
Check if       rexhedul
                      ed date isexdude from the deadline fortrialascomputed underthe Speedy TrialM ,sinœ the endsol
Applicable: i justiceœrve W grdntingthi
                                      scontinuanceoutweight* interestsoftlx Xfendantandthepublicin     *
                                                                                                           trial
                                                                                                              .



D.A.R. (/.
         '1% .
             -                                                             Timeincourt: /Q
